Citation Nr: 1004411	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to diabetes mellitus.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to diabetes 
mellitus.  

6.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which found that the Veteran had not submitted new 
and material evidence to reopen a claim of entitlement to 
service connection for diabetes mellitus, and denied 
entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, bilateral peripheral 
neuropathy of the upper extremities, hypertension, ED, PTSD, 
and rectal cancer.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence to reopen his service 
connection claim.  Irrespective of the RO's action, the 
Board must decide whether the Veteran has submitted new and 
material evidence to reopen the claim of service connection 
for diabetes mellitus.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The issues have been re-characterized to comport to the 
evidence of record.  Specifically, the claim of entitlement 
to service connection for PTSD has been re-characterized 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a Board video-conference hearing at 
the RO before the undersigned Acting Veteran's Law Judge in 
November 2009.  At the November 2009 Board hearing the 
Veteran withdrew his claim for service connection for rectal 
cancer.  A transcript of the hearing is of record.  See 38 
C.F.R. § 20.204.  Hence, the claim of entitlement to service 
connection for rectal cancer is no longer on appeal.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for diabetes mellitus and service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that the Veteran currently has peripheral neuropathy 
of the bilateral lower extremities.  

2.  The preponderance of the competent evidence is against a 
finding that the Veteran currently has peripheral neuropathy 
of the bilateral upper extremities.  

3.  The preponderance of the competent evidence is against a 
finding that the Veteran currently has ED.  

4.  An acquired psychiatric disability was not diagnosed in 
service or for many years thereafter, and the preponderance 
of evidence is against a finding that the current acquired 
psychiatric disability is related to service.  

5.  The preponderance of the evidence is against a finding 
that the Veteran participated in combat.  

6.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.  

7.  Assuming that the Veteran has PTSD, the preponderance of 
the evidence is against a finding that the Veteran has PTSD 
as a result of his service in the military.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the bilateral lower extremities have not been 
met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  The criteria for service connection for peripheral 
neuropathy of the bilateral upper extremities have not been 
met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

3.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).

4.  The criteria for service connection for an psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claims for service connection is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the 
existence or etiology of the claimed bilateral peripheral 
neuropathy of the upper and lower extremities disabilities 
or ED.  VA's duty to assist doctrine does not require that 
the Veteran be afforded a medical examination in this case, 
however, because there is no competent medical evidence that 
the claimed conditions currently exist.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

A medical examination was not provided regarding the 
etiology of the claimed PTSD disability.  VA's duty to 
assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
evidence indicating an association between verified in-
service events and this disability.  See, 38 U.S.C.A. § 
1154(b) (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), 
McLendon, 20 Vet. App. at 82-83; Charles, 16 Vet. App. at 
370; 38 C.F.R. § 3.159 (c).  

A medical examination was not provided regarding the 
etiology of the claimed acquired psychiatric disability.  
VA's duty to assist doctrine does not require that the 
Veteran be afforded a medical examination, however, because 
there is no medical evidence indicating an association 
between an in-service event, exposure, or disability and the 
claimed psychiatric disability.  See, McLendon, supra; 
Charles, supra; 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II.  Service Connection for Bilateral Peripheral Neuropathy 
of the Upper and Lower Extremities Disabilities and ED

The Veteran seeks service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, as 
well as ED.  At his November 2009 hearing he testified that 
he was diagnosed with these disabilities in 1990, and that 
they are related to his diabetes mellitus, which is due to 
herbicide exposure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on 
the merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence or other 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show that the 
Veteran has current diagnoses of peripheral neuropathy of 
any extremity or ED.  The Veteran's April 1968 separation 
examination revealed that his upper and lower extremities 
were normal and specifically noted that his prostate was 
normal.  

Although a review of the Veteran's claim file does show 
ongoing treatment for diabetes and a number of other medical 
conditions, it does not indicate any treatment for, or 
diagnoses of, peripheral neuropathy or ED.  Furthermore, the 
Veteran's testimony that he was diagnosed with his claimed 
disabilities in 1990 is not supported by the evidence of 
record.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has peripheral 
neuropathy affecting both his arms and legs and ED, that 
these disabilities are related to service or diabetes 
mellitus.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed disabilities and thus his views are of no 
probative value.  Moreover, even if his opinion is entitled 
to be accorded some probative value, it does not outweigh 
the medical evidence of record, which does not show any 
current diagnosis of, or treatment for, peripheral 
neuropathy affecting any extremity or ED.  See Jandreau, 492 
F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

The Board notes that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Reiber v. Brown, 7 Vet. App. 513 (1995).  However, for the 
sake of argument only, even if the Veteran was service-
connected for diabetes mellitus, service connection for 
peripheral neuropathy of the bilateral lower extremities, 
peripheral neuropathy of the bilateral upper extremities, 
and ED, could not be granted on a secondary basis because 
there is no competent evidence that the claimed disabilities 
currently exist.  See Brammer, 3 Vet. App. at 225.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
peripheral neuropathy of the bilateral lower extremities, 
peripheral neuropathy of the bilateral upper extremities, 
and ED is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

III.  Service Connection for an Acquired Psychiatric 
Disorder, to include PTSD

The Veteran seeks service connection for an acquired 
psychiatric disability, to include PTSD, which he claims is 
related to his service in Korea when he witnessed North 
Korean prisoners being executed.  At his November 2009 
hearing he testified that he began noticing symptoms of PTSD 
and other psychiatric problems about four or five years 
earlier.  
	
Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which requires that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 3.304(f).

The evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether the 
Veteran "engaged in combat with the enemy," as established 
by recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Where certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that 
disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309(a).  

VA treatment records dated in February 2004 note a diagnosis 
of depressive disorder, and June 2004 VA social work 
treatment records note treatment for depression.  VA 
treatment records dated in November 2004 note an assessment 
of adjustment disorder/depression, stable.  

VA treatment records dated in March 2005, note that the 
Veteran was given an assessment of PTSD-will refer to 
Veteran services.  This treatment record does not discuss 
the diagnostic criteria contained in the DSM-IV for PTSD.  
However, affording the Veteran the benefit of the doubt, the 
Board will assume that the Veteran has PTSD for purposes of 
this decision.  

STRs do not indicate treatment for, or diagnoses of, any 
type of psychiatric problem or disability during service.  
The Veteran's April 1968 separation examination report 
indicates that the Veteran was normal psychiatrically.  He 
expressly denied psychiatric symptoms in an accompanying 
report of medical history.  

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was as a missile 
crewman, and he was given the National Defense Service 
Medal.  Further they reveal that he served Korea from 
October 1966.  He received no medals that denote that he 
served in combat, nor does he allege that he was in combat 
or that he was subjected to enemy fire during this period of 
service.  

Since it has not been shown that the Veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993) see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this regard, the Board notes that the 
Veteran's service treatment and personnel records do not 
corroborate that he witnessed the stressful events he 
alleges.  Nor does other evidence of record corroborate his 
claimed stressful events, and the Veteran himself has not 
provided evidence to corroborate his claimed stressors.  

Following several requests by the RO to the Veteran for him 
to provide the dates, places, names of people involved, and 
detailed descriptions of his claimed traumatic events, in 
August 2009 the RO made a formal finding of a lack of 
information required to corroborate stressors associated 
with his claim for service connection for PTSD.  The RO 
noted that the Veteran failed to provide sufficient 
information to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC) or National Archives and 
Records Administration (NARA).  The Veteran has provided no 
specific names of the people involved in his claim traumatic 
experiences that are capable of being verified.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty 
to assist is not always a one-way street).  The Veteran 
himself must carry the burden of advancing sufficiently 
detailed information about at least one incident to enable 
VA to corroborate them.  He has not done so here, even 
though this responsibility lies with him under 38 C.F.R. § 
3.159(c)(2)(i) and he had ample notice of the importance of 
a verified stressor in his case.  The factual data required, 
i.e., names, dates and places, are straightforward facts and 
do not place an impossible or onerous task on appellant.  
The duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood, 
1 Vet. App. at 192-93.

Although the Veteran has been diagnosed with PTSD, his 
diagnosis is based on his reported uncorroborated history of 
non-combat stressors.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and must be based either on 
a claim or account of events during demonstrated combat, or 
on verified stressors.  No probative weight may be assigned 
to a diagnosis of PTSD based on the Veteran's non-credible 
account of combat participation or unverified stressors.  

Likewise, regarding his claim for an acquired psychiatric 
disability, the unfavorable evidence consists of the fact 
that the first contemporaneous medical evidence of any 
psychiatric disability is more than 30 years after the 
Veteran was discharged from active service.  The passage of 
more than 30 years before any evidence of the disability is 
of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, to the extent that the Veteran 
is asserting or implying continuity of symptomatology, it is 
noted that he is competent to report observable psychiatric 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, 
however, such assertions are not found to be credible, in 
light of the normal separation examination and because the 
Veteran did not raise a claim until 2004, over 3 decades 
following discharge.  Indeed, if his symptoms were 
continuous since active service, it would be reasonably 
expected that he would have raised his claim sooner.

In sum, the negative evidence in this case outweighs the 
positive.  The Veteran genuinely believes that his 
psychiatric disability, to include PTSD, is related to 
service.  The Board notes the Veteran's contentions that his 
claimed disabilities are related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some 
probative value, it does not outweigh the evidence of 
record, which shows that the Veteran's psychiatric 
disability, to include PTSD, did not develop for many years 
after service and is not based on a verified stressor.  See 
Jandreau, supra; Buchanan, supra.  Similarly, the Veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

Assuming the Veteran has a qualifying "psychoses," the first 
contemporaneous medical evidence of diagnosis of it is well 
after the one-year presumptive period from discharge from 
service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The holding in Pentecost v. Principi, 16 Vet. App. 124 
(2002) provides that a veteran need not corroborate a non-
combat stressor of enemy rocket attacks on a base where his 
unit was stationed with evidence of his physical proximity 
to, or firsthand experience with, the attacks, but rather 
that his presence with the unit at the time the attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  The record does not allow for 
application of the liberalized standard for such claims 
established in Pentecost since there is no independent 
evidence that the Veteran was subjected to enemy attack.  

The Board finds that there is no credible supporting 
evidence that the claimed in-service stressors occurred, and 
there is no medical evidence of a confirmed diagnosis of 
PTSD which is based on a verified stressor.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for an 
acquired psychiatric disability, to include PTSD, is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for peripheral neuropathy of the 
bilateral lower extremities, to include as secondary to 
diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the 
bilateral upper extremities, to include as secondary to 
diabetes mellitus, is denied.  

Service connection for ED, to include as secondary to 
diabetes mellitus, is denied.  

Service connection for a psychiatric disability, to include 
PTSD, is denied.


REMAND

The Veteran seeks to reopen his claim for service connection 
for diabetes mellitus.  

The Veteran's claim for entitlement to service connection 
for diabetes mellitus was denied in an April 2002 rating 
decision.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.  The Veteran was provided with 
notice by letter in April 2005 regarding how to reopen his 
previously denied claim of entitlement to service connection 
for diabetes mellitus.  This letter did not inform the 
Veteran of the date of the previous rating decision denying 
service connection for diabetes mellitus, why service 
connection was previously denied, or what evidence is 
required to substantiate his claim pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the April 2005 
letter is inadequate and this claim must be remanded the 
Veteran can be provided corrective notice.  

In regards to his claim of entitlement to service connection 
for hypertension, to include as secondary to diabetes 
mellitus, the Board notes that the competent medical 
evidence of record shows that the Veteran currently has 
hypertension.  Because the Veteran's service connection 
claim for diabetes mellitus is being remanded, and because 
adjudication of that claim may impact the adjudication of 
the Veteran's claim to service connection for hypertension 
as secondary to diabetes mellitus, the Board concludes that 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the Veteran's service connection for hypertension 
claim also must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter 
regarding his claims to reopen service 
connection for diabetes mellitus based 
on new and material evidence.  The 
letter should note why the service 
connection claim was previously denied 
in the April 2002 rating decision and 
describe the meaning of "new" and 
"material" evidence necessary to reopen 
the claim, and include the information 
necessary to substantiate the underlying 
claim on the merits pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition the letter should 
inform the Veteran of the information 
necessary to substantiate the claim of 
service connection for hypertension 
pursuant Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished.  The 
claims of entitlement to service 
connection for diabetes mellitus and 
hypertension disabilities should then be 
readjudicated. If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, and 
allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


